SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

Manuel Guaman, et al. v. Jennifer Velez, Commissioner of New Jersey Department of Human Services, et al.
                                           (A-87-13) (073371)

(NOTE: The Court did not write a plenary opinion in this case. Instead, the Court affirms the judgment
of the Appellate Division, substantially for the reasons expressed in Judge Reisner’s majority opinion
reported at 432 N.J. Super. 230 (App. Div. 2013). Two members of the Court dissent, substantially for the
reasons expressed in Judge Harris’s dissenting opinion reported at 432 N.J. Super. 230, 249 (App. Div.
2013).)

Argued February 2, 2015 -- Decided March 30, 2015

PER CURIAM

        In this appeal, the Court considers whether, consistent with the United States Constitution and the New
Jersey Constitution, the State may eliminate state-funded Medicaid benefits for adult legal permanent resident aliens
who, because they do not meet the federal five-year residency requirement set forth in the Personal Responsibility
and Work Opportunity Reconciliation Act (PRWORA), 8 U.S.C. §§ 1601-1646, do not qualify for federally-funded
Medicaid benefits.

         In 1996, Congress enacted PRWORA, intending to reduce the impact of “aliens . . . applying for and
receiving public benefits from Federal, State, and local governments at increasing rates.” 8 U.S.C. § 1601(3).
PRWORA, in part, excludes lawfully admitted permanent resident aliens from receiving any Federal means-tested
public benefit for a period of five years following their entry into the United States. 8 U.S.C. § 1613(a).

          New Jersey responded to PRWORA by excluding legal aliens from the Medicaid program unless they
satisfied the Federal five-year residency requirement. In 2005, however, the State deleted the residency requirement
in light of findings that limiting State subsidized healthcare coverage had resulted in increased costs for emergency
hospital charity care. In 2010, due to a budget crisis, the Senate reinstated the five-year residency requirement for
most adult legal aliens, continuing to provide coverage only for legal aliens who were pregnant women or children
under the age of nineteen and for existing enrollees receiving on-going life sustaining treatment or treatment for life
threatening illnesses. Additionally, per Medicaid Communication 10-01 and N.J.A.C. 10:78-3.2, legal resident
aliens who did not meet the residency requirement were terminated from enrollment in the NJ FamilyCare Program,
a state-funded Medicaid program offering subsidized health insurance to qualifying low-income adults and children.

          On January 11, 2011, the Appellate Division granted plaintiffs, who are legal resident aliens who have
resided in this country for less than five years, leave to file a motion for emergent relief seeking to enjoin the
enforcement of the termination of their enrollment in FamilyCare. Plaintiffs contended, in part, that the termination
of their benefits violates the equal protection guarantees of the Federal and State Constitutions. On July 12, 2011,
the Appellate Division denied plaintiffs’ motion for a preliminary injunction, Guaman v. Velez, 421 N.J. Super. 239
(App. Div. 2011) (Guaman I), and this Court denied plaintiffs’ motion for leave to appeal.

          On August 13, 2013, the Appellate Division issued a published opinion affirming the adoption and
amendment of the relevant regulations and finding that the challenged policy does not violate either the Federal or
State Constitutions. Guaman v. Velez, 432 N.J. Super. 230 (2013) (Guaman II). The panel noted that it agreed with
the legal analysis in Guaman I and that the opinions should be read together. It further explained that, although
discrimination against aliens ordinarily must be justified under a strict scrutiny standard of review, Congress’s broad
constitutional power over immigration means that the rational basis standard of review applies to Congressional
enactments affecting immigrants and to state enactments authorized by a uniform federal policy. In support of this
conclusion, the panel referred to Mathews v. Diaz, 426 U.S. 67 (1976), in which the United States Supreme Court
reinforced the deference due to Congress’s authority over immigration-related benefit issues, noting that, not only

                                                          1
may Congress treat aliens differently from citizens, but it may differentiate between different classes of aliens in
determining how to distribute welfare benefits. The Court also determined that it is unquestionably reasonable for
Congress to base an alien’s eligibility on the character and duration of his residence. Likewise, in Plyler v. Doe, 457
U.S. 202 (1982), the Court determined that if the Federal Government issued a uniform rule prescribing appropriate
standards for the treatment of an alien subclass, states may follow that direction.

          Considering the “uniform rule” doctrine in the context of PRWORA, the Appellate Division panel noted
that 8 U.S.C. § 1601(7) expresses Congress’s finding that important national immigration policy is furthered by state
statutes that follow the Federal classification in determining the eligibility of aliens for public assistance. The panel
points out that Congress’s decision to leave the states some discretion to fund healthcare coverage for non-
qualifying aliens does not necessarily mean that it created a “non-uniform” system. The question, then, is whether
this statement of national policy, viewed in light of the overall structure of Medicaid, is sufficiently “uniform” to
constitutionally authorize states to follow Congress’s policy choice.

          Viewing the uniform rule through a broad lens, the panel determined that when states conclude that they
cannot afford to provide state Medicaid or Medicaid-like benefits to aliens, they are implementing Congress’s
choice that recent immigrants should not unduly burden the public treasury. Moreover, in the face of a
congressional decision to cut off funding for a group of aliens, states cannot be required to restore that coverage
using solely state funds. Here, there is no dispute that the State opted to exclude legal resident aliens from
FamilyCare for solely financial reasons, rather than some invidious discriminatory purpose. Thus, the panel held
that the State’s action was authorized by PRWORA, falling “within the umbrella of the uniform policies articulated
in § 1601,” and that neither the Federal nor State Constitutions bar the State from acting consistent with PRWORA
by denying Medicaid benefits to legal aliens who do not meet the five-year residency requirement.

          Judge Harris dissented, unable to reconcile the termination of long-provided, state-funded health insurance
benefits for thousands of impoverished resident aliens with the principles of equality guaranteed by the Federal and
State Constitutions. Specifically, Judge Harris does not agree that the State’s residency requirement is immunized
by its mirroring of federal objectives, correspondence to an identifiable congressional policy, or harmony with the
federal program. Consequently, Judge Harris would deem the regulations unconstitutional and would remand to the
trial court to fashion appropriate remedies.

         Plaintiffs appealed as of right.

HELD: The judgment of the Appellate Division is AFFIRMED, substantially for the reasons expressed in Judge
Reisner’s majority opinion.

        CHIEF JUSTICE RABNER and JUSTICE ALBIN dissent, substantially for the reasons expressed in
Judge Harris’s dissenting opinion.

         JUSTICES LaVECCHIA, PATTERSON, FERNANDEZ-VINA, and SOLOMON join in this
opinion. CHIEF JUSTICE RABNER and JUSTICE ALBIN dissent. JUDGE CUFF (temporarily assigned)
did not participate.




                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-87 September Term 2013
                                                073371

MANUEL GUAMAN, MARIA GUAMAN,
NADIA CHERY, DEYINIRA
VALENZUELA, ROSA RODRIGUEZ
and KEITHION BLAKE,

    Plaintiffs-Appellants,

         v.

JENNIFER VELEZ, COMMISSIONER
OF NEW JERSEY DEPARTMENT OF
HUMAN SERVICES and JOHN GUHL,
DIRECTOR OF MEDICAL
ASSISTANCE AND HEALTH
SERVICES,

    Defendants-Respondents.


         Argued February 2, 2015 – Decided March 30, 2015

         On appeal from the Superior Court, Appellate
         Division, whose opinion is reported at 432
         N.J. Super. 230 (App. Div. 2013).

         Jennifer B. Condon argued the cause for
         appellants (Seton Hall University School of
         Law Center for Social Justice and Gibbons,
         attorneys; Ms. Condon, Lawrence S. Lustberg,
         Benjamin Yaster, Clarissa A. Gomez, and
         Saiju George, on the briefs).

         Melissa H. Raksa, Assistant Attorney
         General, argued the cause for respondents
         (John J. Hoffman, Acting Attorney General of
         New Jersey, attorney; Molly A. Moynihan,
         Deputy Attorney General, on the brief).

         Ronald K. Chen argued the cause for amicus
         curiae American Civil Liberties Union of New
         Jersey (Rutgers Constitutional Litigation
         Clinic Center for Law & Justice, attorneys;
         Mr. Chen, Edward L. Barocas, Jeanne M.

                                1
         LoCicero, and Alexander R. Shalom, of
         counsel and on the brief).

         John C. Kelly and Judah Skoff submitted a
         brief on behalf of amici curiae New Jersey
         Appleseed Public Interest Law Center, New
         Jersey Policy Perspective, New Jersey
         Citizen Action, State Parent Advocacy
         Network, Family Voices of New Jersey, Next
         Step, New Jersey Working Families Alliance,
         Blue Wave, South Jersey Chapter of the
         National Organization of Women, The
         Unitarian Universalist Legislative Ministry
         of New Jersey, The Lutheran Office of
         Governmental Ministry in New Jersey, Latino
         Action Network, and Democracia (McCarter &
         English, attorneys).


PER CURIAM

    The judgment of the Appellate Division is affirmed,

substantially for the reasons expressed in Judge Reisner’s

majority opinion reported at 432 N.J. Super. 230 (App. Div.

2013).


    CHIEF JUSTICE RABNER and JUSTICE ALBIN dissent

substantially for the reasons expressed in Judge Harris’s

dissenting opinion reported at 432 N.J. Super. 230, 249 (App.

Div. 2013).

     JUSTICES LaVECCHIA, PATTERSON, FERNANDEZ-VINA, and SOLOMON
join in this opinion. CHIEF JUSTICE RABNER and JUSTICE ALBIN
dissent. JUDGE CUFF (temporarily assigned) did not participate.




                                2
                           SUPREME COURT OF NEW JERSEY


NO.       A-87                                   SEPTEMBER TERM 2013
ON APPEAL FROM              Appellate Division, Superior Court


MANUEL GUAMAN, MARIA GUAMAN,
NADIA CHERY, DEYINIRA
VALENZUELA, ROSE RODRIGUEZ
and KEITHION BLAKE,

      Plaintiffs-Appellants,

                 v.

JENNIFER VELEZ, COMMISSIONER
OF NEW JERSEY DEPARTMENT OF
HUMAN SERVICES and JOHN GUHL,
DIRECTOR OF MEDICAL
ASSISTANCE AND HEALTH
SERVICES,

      Defendants-Respondents.




DECIDED                            March 30, 2015
                  Chief Justice Rabner                            PRESIDING
OPINION BY            Per Curiam
CONCURRING/DISSENTING OPINION BY
DISSENT    CHIEF JUSTICE RABNER and JUSTICE ALBIN


  CHECKLIST                              AFFIRM                  REVERSE
  CHIEF JUSTICE RABNER                                                 X

  JUSTICE LaVECCHIA                          X

  JUSTICE ALBIN                                                        X

  JUSTICE PATTERSON                          X

  JUSTICE FERNANDEZ-VINA                     X

  JUSTICE SOLOMON                            X

  JUDGE CUFF (t/a)                 -----------------------   -----------------------
                                             4                         2




                                                        1